DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/202 has been entered.
 	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “wherein the state of the process of the display object further comprises a time remaining to complete the process”. 
However, nowhere in the specification describes “a time remaining to complete the process”.  It is unclear as to what the feature “a time remaining to complete the process” entails.  As such, claim 16 includes subject matter that fail to comply with the written description requirement. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiswell et al. (US 2008/0167913; hereinafter Wiswell) in view of Schiffman et al. (US 9,965,799; hereinafter Schiffman), and further in view of Nakayama (US 2009/0125842). 
Regarding claim 1:
Wiswell discloses an information processing apparatus (see Fig. 1; table top computer system 121), comprising:
circuitry (see Fig. 1; the components within the table top computer system) configured to 
	determine content information related to at least one object associated with a display surface (see Fig. 1, detection mechanism 143 and paragraph 34),
control display of content on the display surface at an arrangement position based on the content information, wherein the content information includes arrangement
information describing the arrangement position of the displayed content as a relative position with respect to the at least one object associated with the display surface (see paragraphs 42-43), and
update the arrangement position based on a user input (see Figs. 5A and 5B and paragraph 85; the user can interact with the display content; hence updating the arrangement positon),
wherein the at least one object comprises at least one of a real object positioned on or near the display surface or a display object displayed on the display surface (see Figs. 5A-5B; the objects are both real objects and displayed objects).
Wiswell does not disclose wherein when the at least one object comprises the display object displayed on the display surface, the circuitry changes the arrangement information of the displayed content according to a state of a process of the display object.
In the same field of endeavor, Schiffman discloses an information processing apparatus, comprising circuitry (see Fig. 10) configured to:
determine content information related to at least one object associated with a display surface (see Figs. 3-10 and col. 4, line 18 to col. 5, line 54; the content information related to either the real object and the display object are determined by the content management system 42),
wherein the at least one object comprises at least one of a real object positioned on or near the display surface or a display object displayed on the display surface (see Figs. 3-8), and
wherein when the at least one object comprises the display object displayed on the display surface, the circuitry changes the arrangement information of the displayed content according to a state of a process of the display object (see col. 3, lines 11-19, “the computing system updates the media on the display based upon the received interactions and upon its own internal state”; and col. 4, line 62 to col. 5, line 23; “Events are sent to an event processor 35 which determines which product the interaction was with, and whether or not to activate or change the projected media. Media, which may take the form of text, photos, videos, animations and other forms, is then activated 36, while other media may be deactivated”; as such the updating or changing of the media on the display corresponding to “changes the arrangement information of the displayed content” which depends on how the display is being interacted and/or how the other objects are displayed/laid out on the display surface).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the information processing apparatus of Wiswell such that when the at least one object comprises the display object displayed on the display surface, the circuitry changes the arrangement information of the displayed content according to a state of a process of the display object, as taught by Schiffman. One of ordinary skill in the art would have been motivated to do this because media content can be dynamically altered based on user interactions to thereby enhance the user experience.
Schiffman further disclose the information processing apparatus, wherein the state of the process of the display object comprises at least one of in progress or awaiting user input to update the arrangement position (see col. 4, line 62 to col. 5, line 23 and col. 11, lines 4-18; the display media are changed/altered based on input provided by the user, or the progression of the displayed video and/or animations related to the products; based on the broadest reasonable interpretation, user input includes update the arrangement positon because user input changes the display content such as changing a display page or moving the display object, just to name a couple example).
Wiswell and Schiffman do not disclose the information processing apparatus, wherein when the state of the process of the display object indicates that the user input is in progress with respect to the display object, the circuitry controls display of the content in a smaller scale than when the state of the process of the display object indicates that the user input is not in progress with respect to the display object, and wherein when the state of the process of the display object is awaiting the user input, the circuitry controls display of the content in a bigger scale than when the state of the process of the display object is not awaiting the user input.
In the same field of endeavor, Nakaymam an information processing apparatus, wherein when the state of the process of the display object indicates that the user input to update the arrangement position is in progress with respect to the display object, the circuitry controls display of the content in a smaller scale than when the state of the process of the display object indicates that the user input to update the arrangement position is not in progress with respect to the display object (see paragraph 81; “the function icon in the intersection area 76 and the folder icon in the attention area 77 may be displayed with reduced size, as with the other icons, after the folder icon is selected”; when the folder icon is selected, that folder icon is displayed in smaller scale; selecting the folder icon corresponds to the user input is in progress), and
wherein when the state of the process of the display object is awaiting the user input to update the arrangement position, the circuitry controls display of the content in a bigger scale than when the state of the process of the display object is not awaiting the user input to update the arrangement position (see paragraph 59-60; the icon in the attention area is displayed in the larger scale waiting for user to select).
Before the effective filing date of the claimed invention, it would have been obvious to a person of skill in the art to combine the teaching of Wiswell, Schiffman and Nakayman so that wherein when the state of the process of the display object indicates that the user input to update the arrangement position is in progress with respect to the display object, the circuitry controls display of the content in a smaller scale than when the state of the process of the display object indicates that the user input to update the arrangement position is not in progress with respect to the display object, and wherein when the state of the process of the display object is awaiting the user input to update the arrangement position, the circuitry controls display of the content in a bigger scale than when the state of the process of the display object is not awaiting the user input to update the arrangement position. The combination would have yielded a predictable result of presenting content of the display objects in various forms (i.e., change scale, color or effects) to provide users an intuitive user interface (see Nakayama, paragraph 12).
Regarding claim 2:
Wiswell and Schiffman disclose all the features in claim 1. Wiswell further discloses the information processing apparatus, wherein when the arrangement information is initially not registered, the circuitry controls display of the content at a predetermined position and registers the arrangement information based on the relative position with respect to the at least one object (see paragraphs 49-48 and 65; generic coffee cup is interpreted as having the arrangement information initially not registered (not tagged); displaying the placemat or coaster under the generic items corresponds to display of the content at a predetermined position; accessing previously scanned image corresponds to registers the arrangement information; also see paragraph 84; a separate subset of content can be presented for each object in physical contact with the presentation surface and/or for each user at the table top; this feature would require registering the arrangement information).
Regarding claim 3:
Wiswell and Schiffman disclose all the features in claim 1. Wiswell further discloses the information processing apparatus, wherein when the arrangement information is already registered, the circuitry updates the arrangement information to increase a degree of association between the at least one object and the displayed content (see paragraph 88; dynamically update and positon interactive content in a way that is meaningful to users corresponds to updates the arrangement information to increase a degree of association between the object and the displayed content).
Regarding claim 6:
Wiswell and Schiffman disclose all the features in claim 1. Wiswell further discloses the information processing apparatus, wherein when the real object is recognized and the display object is not recognized, the content is displayed in a relative direction, distance, orientation, and size using the recognized real object as a reference (see paragraph 43).
Regarding claim 11:
Wiswell and Schiffman disclose all the features in claim 1. Wiswell further discloses the information processing apparatus, wherein the arrangement information includes a relative direction, distance, orientation, and size of the displayed content (see paragraph 43).
Regarding claims 13 and 14:
Claims 13 and 14 each recites similar limitations as claim 1. Hence, claims 13 and 14 are rejected under the same reason as discussed in claim 1 above.
Regarding claim 15:
Wiswell, Schiffman and Nakayama discloses all the features in claim 1. Schiffman further discloses the information processing apparatus, wherein when the at least one object comprises the display object displayed on the display surface, the circuitry controls different content to be displayed according to the state of the process of the display object (see col. 4, line 62 to col. 5, line 23 and col. 11, lines 4-18).
The motivation to combine Wiswell and Schiffman is provided in claim 1 above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiswell in view of Schiffman and Nakayama as applied to claim 1 above, and further in view of Levy et al. (US 2009/0271727; hereinafter Levy).
Regarding claim 4:
Wiswell, Schiffman and Nakayama discloses all the features in claim 1. Wiswell, Schiffman and Nakayama do not disclose the information processing apparatus, wherein when a position or orientation of the object is different than an initially determined position or orientation of the object, the circuitry employs a different arrangement from the arrangement position determined by the arrangement information.
However, in the same field of endeavor, Levy discloses an information processing apparatus (see Fig. 1), wherein when a positon or orientation of the object is different than an initially determined position or orientation of the object, the circuitry employs a different arrangement from the arrangement position determined by the arrangement information (see Fig. 2 and paragraphs 29-32; the visualization graphic 100 on the right is different from the visualization graphic 100 in the initial position).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the information processing apparatus of Wiswell in view of Schiffman and Nakayama such that when a positon or orientation of the object is different than an initially determined position or orientation of the object, the circuitry employs a different arrangement from the arrangement position determined by the arrangement information as taught by Levy. One of ordinary skill in the art would have been motivated to do this because different arrangement of the visualization graphic can be presented to the user based on the type of object in order to enhance the visualization of the real object.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant argues that that the combination of Wiswell, Schiffman, and Nakayama do not disclose the presently recited elements of independent claims.  
However, Examiner respectfully disagrees.  Also, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Wiswell teaches a similar inventive concept as the claimed invention, which is an information processing apparatus that detects real object near or on the surface of the display, display information relating to the real object on the display, and allow user to interact with the display objects though user inputs (see Figs. 5A-5B).  As stated above in claim 1, Wiswell does not disclose “the circuitry changes the arrangement information of the displayed content according to a state of a process of the display object”.  Namely, Wiswell does not teaches different ways the display object is presented depending on the state or condition of the display object (i.e., whether it is awaiting for user input or the user input is already in submitted).  
Like Wiswell, Schiffman discloses an interactive table display that presents display objects related of the real object on the display surface and allows user to interact with the display objects through user inputs.  Schiffman further teaches presenting the display objects in ways to captures user’s attention or different ways to presenting the display objects by using videos or animations (see Figs. 3-5 and col. 4, line 32-38).  Based on the broadest reasonable interpretation, this feature taught by Schiffman reads on the claimed limitation “the circuitry changes the arrangement information of the display content according to the state of process of the display object”.  It is noted that the instant application provides very little explanation regarding “changes to the arrangement information of the display content according to a state of a process of the display object”.  For example, Examiner only finds such description in paragraph 51 of the instant application, which states “the display control unit 126 may employ a different arrangement according to a state of a process of the display object such as that a process is in progress or a user input is being awaited.  For example, the display control unit 126 may cause the provided information to be displayed in a great scale when an application awaits a user input, and may cause the provided information to be displayed in a small scale so as not to interfere when the user input is in progress”.  Therefore, the limitation “the circuitry changes the arrangement information of the display content according to the state of process of the display object” is interpreted as “the circuitry changes the way display content is display or presented depending on whether the display object/content is awaiting for user input or the display object/content is already selected by user input”.  This features is clearly taught by Schiffman since Schiffman teaches presenting the display objects/content in different ways using video and/or animation before and after user input.  
As presented above in claim 1, Wiswell and Schiffman do not disclose the different scale sizes of the display content when the state of process of the display object indicates that the user input is in progress (i.e., after the user has submitted an input) and when the state of the process of the display object is awaiting the user input (i.e., before the user has submitted an input).  However, Nakayama discloses a display that presents icon in small scale when the user input is in progress (i.e., when the user submitted an input) (see paragraph 81; “the folder icon in the attention area 77 may be displayed with reduced size, as with the other icons, after the folder icon is selected”) and presented icon in large scale when awaiting user input (see paragraphs 55 and 59-60).  This is similar to Applicant’s disclosure of “the display control unit 126 may cause the provided information to be displayed in a great scale when an application awaits a user input, and may cause the provided information to be displayed in a small scale so as not to interfere when the user input is in progress”. 
Accordingly, Applicant’s arguments are not persuasive because the combination of Wiswell, Schiffman and Nakayama disclose all the features in claims 1-3, 6, 11, and 13-15, and the combination of Wiswell, Schiffman, Nakayama and Levy discloses all the features in claim 4.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625